DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ruminski 2007/0034622 in view of Yamaoka DE112017001475T5 and Braun 2015/0375657. As to claims 1 and 4, Ruminski discloses a floor mat assembly 100 for use on a floor comprising a floor mat comprising a topside layer 106 for interaction with a person, a first adhesive layer [0026], a heating element 104 bonded to an underside of the floor mat with the first adhesive layer to heat the floor mat [0026], a second adhesive layer [0026], and support layer 108 bonded to an underside of the heating element with the second adhesive layer; see Fig. 3.  However, Ruminski does not disclose placing the heating element and support layer in a recess on the underside of the floor mat top layer. Yamaoka discloses a heated floor mat in Figs. 15 and 16 wherein the heating element 42 is located in a recess of the top layer 48 of the mat. Therefore it would have been obvious to one of ordinary skill in the art to locate the heating element and bottom layer in Ruminski in a recess in the top layer 106 in view of the teachings in Yamaoka since this involves combining prior art elements to yield predictable results. The support or bottom layer in Ruminski is disclosed as being an electrically insulating polymer [0025]. Braun discloses a heated floor mat with a cellular polymer layer as a support or bottom layer [0053]. It would have been obvious to one of ordinary skill in the art to use a cellular or foam layer as the bottom layer in Ruminski in view of the teachings in Braun since this involves the simple substitution of one known material for another. 

As to claim 3, it would have been obvious to one of ordinary skill in the art to have the electrical cord 130 in Ruminski extend through an opening in the periphery of the recess in the combined prior art since a shifting of the location of parts is within the level of ordinary skill in the art. Furthermore, it is logical to have the electric chord exit the floor mat from a side portion of the mat so as to not have the chord exposed to foot traffic. 
As to claim 5, Ruminski discloses this feature in [0023].
As to claim 6, Ruminski discloses this feature in [0015].
As to claim 7, Braun discloses this feature in [0053].
As to claim 8, Ruminski broadly discloses the use of an appropriate adhesive to laminate the layers together in [0026]. It would have been obvious to one of ordinary skill in the art to use any type of well-known adhesive, such as a pressure sensitive adhesive, to join together the layers in the combined prior art of Ruminski, Yamaoka and Braun. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783